—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about May 30, 1997, which conditionally granted plaintiffs motion to strike defendants-appellants’ answer, and denied appellants’ cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The record demonstrates that appellants’ failure to comply with discovery was willful, and the IAS Court therefore did not improvidently exercise its discretion in conditionally striking appellants’ answer. In light of the foregoing, appellants’ cross motion for summary judgment was properly denied. Concur— Ellerin, J. P., Nardelli, Rubin and Mazzarelli, JJ.